DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The corrected specification was received on 07/27/2021.  This specification is accepted and overcomes the drawing objections set forth prior.

Claim Objections
Applicant’s arguments as set forth in the Examiner Interview Summary overcome the claim objections set forth prior. The objections are therefore withdrawn.

Claim Rejections - 35 USC § 112
The modified claim set was received on 07/27/2021.  This claim set is accepted and overcomes the 112(b) rejections set forth prior.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangiardi (US 20060287583 A1).
Regarding claim 1 (first interpretation), Mangiardi teaches an access instrument for creating a surgical working portal (see Fig. 3), comprising: 
a body (40) having a first end and a body length; 
an extension (10) extending from the body; 
a first slot (one of cutouts 48) having a first slot length (see labelled diagram of Fig. 4 below) running along the length of the body from the first end; and 
a second slot (other of cutouts 48) having a second slot length (see labelled diagram of Fig. 4 below) running along the length of the body from the first end and in line with the extension, wherein the first slot length and the second slot length are less than the body length and the first and second slots extend entirely through the body (see Fig. 7).

    PNG
    media_image1.png
    214
    318
    media_image1.png
    Greyscale

Regarding claim 2, Mangiardi teaches the access instrument of claim 1, wherein either of the first slot length and the second slot length is greater than the other (see labelled diagram of Fig. 4 above).
Regarding claim 1 (second interpretation), Mangiardi teaches an access instrument for creating a surgical working portal (see Fig. 3), comprising: 
a body (40) having a first end and a body length; 
an extension (10) extending from the body; 
a first slot (one of cutouts 48) having a first slot length (see labelled diagram of Fig. 4 below) running along the length of the body from the first end; and 
a second slot (other of cutouts 48) having a second slot length (see labelled diagram of Fig. 4 below) running along the length of the body from the first end and in line with the extension, wherein the first slot length and the second slot length are less than the body length and the first and second slots extend entirely through the body (see Fig. 7).

    PNG
    media_image2.png
    258
    386
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    258
    386
    media_image3.png
    Greyscale

Regarding claim 3, Mangiardi teaches the access instrument of claim 1, wherein the first slot length and the second slot length are equal (see labelled diagram of Fig. 4 above).  
Regarding claim 4, Mangiardi teaches the access instrument of claim 1, wherein the first slot has a first width and the second slot has a second width, either of the first slot and the second slot being greater than the other (see labelled diagram of Fig. 4 above).  
Regarding claim 5, Mangiardi teaches the access instrument of claim 1, wherein the extension having an engagement portion (28), a rim (46) attached to the first end of the body, and an intermediate portion (see labelled diagram of Fig. 3 below) between the engagement portion and the rim.  
Regarding claim 6, Mangiardi teaches the access instrument of claim 5, wherein a first angle is formed between the intermediate portion and the engagement portion, and a second angle is formed between the intermediate portion and the rim, and the intermediate portion extends a proximal distance from the rim (note that the specific angles are not specified, nor is the distance, and therefore the engagement arm, rim, and intermediate portion satisfy these requirements as they are all at an angle/distance relative to each other).  
Regarding claim 7, Mangiardi teaches the access instrument of claim 5, wherein the extension is rotatable with respect to the body (note that the two pieces can be disconnected and therefore rotatable relative to each other when not clicked into place).  
Regarding claim 8, Mangiardi teaches the access instrument of claim 5, the rim defining (46) a first circumferential plane and the body having a second end (52) longitudinally opposite the first end defining a second circumferential plane, the first circumferential plane being either parallel or at a planar angle from the second circumferential plane (see that cannula is substantially straight).  

    PNG
    media_image4.png
    332
    392
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    249
    260
    media_image5.png
    Greyscale

Regarding claim 9, Mangiardi teaches the access instrument of claim 5, wherein at the intermediate portion extends from a transition portion of the rim (where 28 meets rim of extension 10), the transition portion defined between the intermediate portion and the rim (see labelled diagram of Fig. 3 above).  
Regarding claim 10, Mangiardi teaches the access instrument of claim 9, wherein the rim (46) defines a first opening (48) along a portion thereof and the transition portion defines a second opening (48) along a central region of the transition portion (note that the first opening is formed at the top of slots 48 where the rim opens up, see labelled diagram of Fig. 3 above).
Regarding claim 11, Mangiardi teaches the access instrument of claim 10, wherein the first slot of the body is aligned with the first opening and the second slot is aligned with the second opening (note that slots are formed below the openings, which are formed at the top of the rims).  
Regarding claim 12, Mangiardi teaches the access instrument of claim 10, wherein the first opening and the second opening are circumferentially opposite each other (see Fig. 4).  
Regarding claim 13, Mangiardi teaches the access instrument of claim 10, wherein the first opening has a first distance and the second opening has a second distance, either of the first distance and the second distance being greater than the other (see labelled diagram of Fig. 4 above on page 4).
Regarding claim 19, Mangiardi teaches an access instrument comprising: 
an extension (40) having a rim (46), the rim defining a first opening (top of slot 48) aligned with a central axis defined by the extension, and a second opening (top of opposite slot 48) circumferentially opposite the first opening; 
a body (50) having a body length, a first slot (one of cutouts 48) having a first slot length from the rim (46) and aligned with the first opening, and a second slot (other of cutouts 48) having a second slot length from the rim (46) and aligned with the second opening, the first slot length and the second slot length being less than the body length, the first and second slots extending entirely through the body (see Fig. 3).  
Regarding claim 20, Mangiardi teaches the access instrument of claim 19, wherein the first slot length is less than the second slot length (see labelled diagram of Fig. 4 above on page 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi (US 20060287583 A1).
The embodiment of Mangiari shown in Figs. 3-8 teaches an access instrument, comprising: 
a body (40) and a first slot (one of cutouts 48) formed entirely through the body and having a first slot length running along the length of the body from the first end; and 
a second slot (other of cutouts 48) formed entirely through the body and having a second slot length running along the length of the body from the first end, wherein each of the first slot length and the second slot length is less than the body length and the first and second slots being opposite each other (see Fig. 3) (claim 14),
however fails to teach a method comprising inserting a first instrument within a passageway running through a port, and a body having a body length and a first end;
inserting a second instrument within the passageway; 
maneuvering the first instrument through a first slot formed entirely through the body and having a first slot length running along the length of the body from the first end; and 
maneuvering the second instrument through a second slot formed entirely through the body (claim 14),
claim 15),
further comprising mounting the access instrument by connecting an extension of the access instrument to a mounting arm (claim 16),
wherein the mounting step includes securing a securement portion to the mounting arm (claim 17),
and wherein the extension includes a rim defining a first opening and a second opening circumferentially opposite each other, and maneuvering the first instrument includes maneuvering the first instrument through the first opening and maneuvering the second instrument includes maneuvering the second instrument through the second opening (claim 18),
The embodiment of Mangiardi shown in Fig. 26 teaches a method comprising inserting a first instrument (one of instruments 70) within a passageway running through a port, and a body (200) having a body length and a first end (near 204);
inserting a second instrument (other of instruments 70) within the passageway (see Fig. 26); 
maneuvering the first instrument (70) through a proximal opening,
maneuvering the second (70) instrument through the proximal opening,
wherein the body defines a longitudinal axis, and maneuvering the first instrument forms a first angle between the first instrument and the longitudinal axis, and maneuvering the second instrument forms a second angle between the second instrument and the longitudinal axis, the first angle being greater than the second angle (see that the two tools are placed at different angles relative to the central axis in Fig. 26),

wherein the mounting step includes securing a securement portion to the mounting arm (see labelled diagram of Fig. 26 below),

    PNG
    media_image6.png
    427
    564
    media_image6.png
    Greyscale

and wherein maneuvering the first instrument includes maneuvering the first instrument through the proximal opening and maneuvering the second instrument includes maneuvering the second instrument through the proximal opening (see both tools entering through opening in Fig. 26),
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the first embodiment to utilize the two-tool method of the second embodiment, as this would allow for tools to enter the cannula at different angles, allowing for better access in operations. Furthermore, it would naturally occur that the tools would fall into the cutouts 48 of the body 40, as the tools shown in Fig. 26 are placed on opposite ends of the cannula where the cutouts of body 40 would be.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773